Case 1:19-cv-01294-PKC-VMS Document 58 Filed 04/16/21 Page 1 of 2 PageID #: 1126




                            Michael J. Feigin, Esq.
                            FEIGIN AND FRIDMAN, LLC
                   1037 Route 46 East, Suite 107 • Clifton, NJ 07013
                      PHONE (973) 685-5280 • FAX (973) 767-1292
             E-MAIL: michael@PatentLawNY.com • WEB: PatentLawNY.com
          LICENSED TO PRACTICE IN NEW YORK, NEW JERSEY, AND BEFORE THE U.S. PATENT OFFICE


                                         April 15, 2021

 VIA: ECF

 Hon. Pamela K. Chen, U.S.D.J.
 US District Court
 Eastern District of New York
 225 Cadman Plaza East, Courtroom 4F
 Brooklyn, NY 11201

 Cc: All Counsel via ECF


       Re:   MAS Wholesale Holdings LLC v. NW Rosedale, Inc., et al.
       Case No.:  1:19-cv-1294-PKC

 Dear Your Honor,

 This office represents the defendants in the above-captioned matter.

 Please extend the time for the undersigned to submit a Pro Has Vice motion to this
 Court, as the NJ Board of Bar Examiners has not yet sent me the original certificate of
 good standing, which I requested previously.

 I have telephoned the NJ Board of Bar Examiners to check on the status of my request
 for a certificate of good standing, but no one is picking up the phone there, probably
 because the Board is working in the Covid regime. I will keep trying to contact the
 Board again and in the coming days, to ensure that they send me the original good
 standing certificate finally as soon as possible and I will file the same day a motion for
 pro hac vice admission and will file a response to the Order to Show Cause.

 Therefore, please adjourn the deadline for my response to the Order to Show Cause by
 ten (10) days to April 26, 2021 to allow for a receipt of the original certificate of good
 standing.

 Many thanks for your courtesies.




                                            Page 1! of !2
Case 1:19-cv-01294-PKC-VMS Document 58 Filed 04/16/21 Page 2 of 2 PageID #: 1127




                         Sincerely,
                         Feigin and Fridman, LLC
                         Attorneys for Defendants

                         /Sergei Orel/

                         Sergei Orel, Esq.
                         Attorney at Law
                         sergei@patentlawny.com
                         Tel: 201-491-1464




                                     Page 2! of !2
